El Juez Presidente Señor Andréu García
emitió la opinión del Tribunal.
El Panel sobre el Fiscal Especial Independiente (en ade-lante el Panel) recurre ante nos para que revisemos una sentencia del Tribunal Superior, Sala de San Juan (Hon. Angel G. Hermida, Juez), en la cual dicho foro ordenó al Panel que entregara al recurrido Senador Rolando A. Silva Iglecia el expediente completo que el Panel tuvo ante sí cuando determinó la designación de un Fiscal Especial In-dependiente (en adelante F.E.I.).
Por entender que bajo la Ley del Fiscal Especial Inde-pendiente (en adelante Ley del F.E.I.), Ley Núm. 2 de 23 de febrero de 1988 (3 L.P.R.A. secs. 99h-99z), la persona in-vestigada no tiene derecho a obtener el expediente investi-gativo que el Panel tenga ante sí al momento de nombrar un F.E.I., revocamos la sentencia recurrida.
*825rH
El 25 de septiembre de 1992, la Contralor de Puerto Rico, Hon. Ileana M. Colón Cario, recomendó al entonces Secretario de Justicia, Hon. Jorge L. Pérez Díaz, la desig-nación de un F.E.I. a los fines de que se revisaran las ope-raciones de la oficina del Senador Rolando A. Silva Iglecia. A raíz de dicha recomendación, el Secretario de Justicia realizó una investigación preliminar y, el 15 de octubre de 1992, recomendó al Panel la designación de un F.E.I. para investigar la imputación de que el Senador Silva mantenía en su oficina unos empleados asignados a ésta "con el fin de realizar durante horas laborables trabajos de naturaleza legal y de bienes raíces relacionados con asuntos privados suyos, labores ajenas a la función pública’’.(1) Carta de 15 de octubre de 1992, pág. 1. Dicha determinación le fue no-tificada al Senador Silva por parte del Secretario de Justi-cia mediante Carta de 15 de octubre de 1992.
Luego de analizar el informe que le sometiera el Secre-tario de Justicia, el Panel concluyó que las circunstancias del caso ameritaban la designación de un F.E.I. conforme con lo dispuesto en los Arts. 4 y 11 de la Ley del F.E.I., 3 L.P.R.A. secs. 99k y 99r. La Resolución del Panel de 12 de febrero de 1993, pág. 1, en la cual concluye que se amerita la designación de un F.E.I., hace referencia a “los hechos imputados en la investigación realizada por la División para Combatir la Corrupción Gubernamental del Departa-*826mentó de Justicia, en relación con el Senador Rolando Silva Iglecia”. Asimismo, se designó como F.E.I. al Ledo. Federico Torres Jiménez, con la encomienda de concluir la investigación necesaria para determinar la procedencia de la presentación de aquellos cargos y aquellas acusaciones sobre los cuales entendiese que hubiera prueba suficiente.
El Senador Silva compareció ante el Panel en varios es-critos de reconsideración para impugnar la designación del F.E.I. Alegó que se le habían violado derechos constitucio-nales y estatutarios importantes y, además, señaló que la designación del F.E.I. no era necesaria, puesto que ya ha-bía reembolsado al Estado lo que le había costado al erario público la preparación de algunas escrituras en su oficina del Senado. La moción fue declarada sin lugar por el Panel.
Inconforme, el Senador Silva compareció en segunda y tercera moción de reconsideración y, posteriormente, pre-sentó un recurso de revisión ante el Tribunal Superior. Me-diante dicho recurso, el Senador Silva le solicitó al tribunal que le ordenase al Panel permitirle examinar toda la docu-mentación y evidencia que el Panel tuvo disponible, cuando decidió acoger la recomendación que le hiciera el Secretario de Justicia de nombrar un F.E.I. Adujo que la negativa del Panel de permitirle examinar dichos docu-mentos le había impedido ejercer adecuadamente la facul-tad que le confería la Ley del F.E.I. de solicitar al Panel que revisara y no confirmara la recomendación del Secre-tario de Justicia de designar un F.E.I.
Luego de diversos incidentes procesales, el tribunal de instancia dictó una sentencia en la cual concluyó que la Ley del F.E.I. le impone unas restricciones al Panel cuando éste decide nombrar o no un F.E.I. Expresó que dichas res-tricciones o requisitos existen para proteger al investigado, por lo que el funcionario público debe tener derecho a ase-gurarse de que los requisitos se cumplan y que, por lo tanto, debe tener derecho a examinar la evidencia que tuvo disponible el Panel cuando determinó nombrar un F.E.I., a *827fin de ejercer el derecho que el estatuto le concede al inves-tigado de pedirle al Panel que revise y no confirme la reco-mendación del Secretario de Justicia de designar un F.E.I.
El tribunal de instancia determinó que el Senador Silva debía tener acceso a los documentos que tuvo ante sí el Panel cuando decidió aceptar la recomendación del Secre-tario de Justicia y que, una vez examinados los documen-tos, el Senador podría solicitar al Panel que reconsiderase su determinación de designar un F.E.I. De esta forma, el tribunal consignó que el Panel debía conceder “una vista al [Senador Silva] para que éste pueda someter sus argumen-tos y/o su propia evidencia sobre el particular, si tal vista fuese solicitada. El Panel emitirá entonces una nueva de-cisión .... Hasta tanto se haga todo lo anterior, el FEI no podrá iniciar trámite criminal alguno contra el [Senador Silva]”. Sentencia de 6 de octubre de 1993, caso Civil Núm. KAC 93-0447 (Hon. Ángel G. Hermida, Juez), págs. 15-16.(2)
Inconforme con dicha determinación, acude ante nos el Panel para señalar que el foro de instancia incidió al inter-pretar el alcance de la Ley del F.E.I. y otorgarle al Senador Silva unas prerrogativas que dicho estatuto no le concede a un funcionario público que sea objeto de una investigación. *828Aduce el Panel que el tribunal de instancia erró al resolver que el Senador Silva tuviese derecho al acceso del expe-diente investigativo ante el Panel en el momento de desig-nar un F.E.I. y a la celebración de una vista administrativa fundamentada en el expediente en cuestión. (3)
En apoyo de su contención, el Panel sostiene que el tribunal le otorgó dichas prerrogativas al Senador y utilizó para ello inferencias equivocadas e incorrectas de la ley. Le asiste la razón al Panel. Veamos.
HH HH
El cargo del F.E.I. se creó con la encomienda de que éste pudiese acudir a los tribunales en representación del Estado a instar las acciones criminales que procedan como resultado de las investigaciones que realice conforme los asuntos que le hayan sido asignados.
Para que le sea asignada una investigación a un F.E.I., el Secretario de Justicia realiza una investigación preliminar para determinar si se ha cometido cualquier delito de los mencionados en el estatuto. Posteriormente, y en conformidad con el Art. 4(3) y (5) de la Ley del F.E.I., 3 L.P.R.A. sec. 99k(3) y (5), ocurre lo siguiente:
(3) Cuando se conduzca una investigación con relación a ac-tuaciones de cualesquiera de los funcionarios o individuos enu-merados en el inciso (1) anterior, de ser necesaria la radicación de denuncias o acusaciones esta acción no podrá ser conducida por el Secretario de Justicia, recayendo siempre tal responsa-bilidad en el Fiscal Especial que designe el Panel.
Cuando el Secretario de'Justicia llegue a una determinación de si recomienda o no el nombramiento de un Fiscal Especial lo notificará al querellante que solicitó el nombramiento del Fis*829cal Especial y al funcionario a quien se solicita investigar.
_ (5) El Contralor de Puerto Rico, el Director de la Oficina de Etica Gubernamental o el querellante podrá solicitar al Panel dentro de quince (15) días a partir de la notificación recibida que revise la negativa del Secretario de Justicia a solicitar un Fiscal Especial. Igualmente, el funcionario a ser investigado podrá solicitar al Panel dentro de los quince (15) días a partir de la notificación recibida que revise y no confirme la recomen-dación del Secretario de Justicia de que se designe un Fiscal Especial.
Si el Panel determinare que no procede el nombramiento de un Fiscal Especial dicha determinación será final y firme y no podrá radicarse querella nuevamente por los mismos hechos. (Enfasis suplido.)
Ciertamente, la Ley del F.E.I. le concede la prerrogativa al funcionario, objeto de la investigación, para solicitarle al Panel que revise y no confirme la recomendación del Secretario de Justicia. No obstante, el tribunal de instancia concluyó que el funcionario, para poder ejercer dicha prerrogativa, necesariamente debe tener acceso al expediente para asegurarse que la información sometida al Panel ha cumplido con los requisitos dispuestos en el Art. 11(c) de la Ley del F.E.I., 3 L.P.R.A. sec. 99r(c), a saber:
En todo caso el Panel designará un Fiscal Especial sólo cuando la información sometida cumple estrictamente con los siguien-tes requisitos:
(I) Proceda de una fuente de alta credibilidad;
(II) sea detallada, y
(III) establezca un alto grado de probabilidad de que se haya cometido cualesquiera de los delitos a que se hace referencia en la sec. 99k de este título.(4)
*830No estamos de acuerdo con la interpretación del foro de instancia. Ésta no toma en consideración la naturaleza y los objetivos que tuvo el legislador al crear el Panel y otor-garle a éste la facultad para designar un F.E.I., supervisar-los y revisar las determinaciones que haga el Secretario de Justicia en relación con los alegados actos delictivos come-tidos por funcionarios públicos cuya investigación y proce-samiento debe referirse a un F.E.I.
Por esta razón, el Panel, en el descargo de sus funciones y utilizando los criterios del Art. 11(c) de la Ley del F.E.I., supra, como parámetros razonables, determinará si la información sometida cumple con dichos requisitos. Entendemos que permitirle al funcionario que examine el ex-pediente investigativo resultaría en un menoscabo de la discreción e independencia decisoria que la Ley del F.E.I. le concedió a los miembros del Panel. De esto ser permitido, el funcionario que sea objeto de la investigación podría ejercer el poder o la influencia de su cargo para tratar de afectar la determinación que emitiese el Panel al recomendar la designación de un F.E.I., postergándose su función investigativa. Esta etapa de los procedimientos, después de todo, es investigativa, por lo que no culminará necesariamente en un procesamiento criminal del funcionario investigado.
*831Cabe señalar que surge del debate del proyecto en la Cámara de Representantes, que la intención del legislador era que los procedimientos investigativos se atendiesen con premura. A esos efectos, el Representante Várela Fer-nández expresó lo siguiente:
Un detalle que es de mucha importancia es la ligereza que se quiere dar a toda investigación de esta clase. Se le concede un término fijo al Secretario de Justicia para que haga la investi-gación preliminar debiendo solicitar una prórroga en aquellos casos que sea necesario, y también al Fiscal Especial se le concede un término de noventa días pudiendo solicitar una pró-rroga adicional en caso que también fuera necesario. Sí, lo que se plantea es la ligereza, pero a la misma vez la seriedad, y también se le da la independencia económica para que pueda hacer la investigación correspondiente. (Enfasis suplido.) Debate sobre el Sustitutivo al P. del S. 931 de 29 de enero de 1988, pág. 38.
No obstante el texto y los propósitos de la ley, el tribunal de instancia concluye que el Senador Silva tiene derecho a obtener toda la evidencia que tuvo disponible el Panel, si así él lo solicita, y señala que dicho cuerpo debe celebrar una vista para adjudicar la procedencia de un F.E.I. El tribunal aduce que el funcionario investigado no sólo está cobijado por los derechos que el estatuto le confiere, sino que también tiene un derecho de índole constitucional a tener un “acceso total al expediente que el Panel tuvo ante sí cuando determinó designar un FEI” (Sentencia de 6 de octubre de 1993, Caso Civil Núm. KAC 93-0447), con ex-cepción de aquel “dato específico” que el Panel pudiese de-mostrar de forma concreta que caería bajo una de las cate-gorías del Art. 16(2) de la Ley del F.E.I., 3 L.P.R.A. see. 99w(2).
En fin, el tribunal a quo entendió que el hecho de que en esta etapa del proceso no hubiese acusación criminal al-guna sino una investigación pendiente, no constituía causa suficiente para negarle al recurrido un derecho de acceso al expediente investigativo bajo el Art. 16 de la Ley del F.E.I., supra.
*832HH J — H
No podemos perder de perspectiva que, en el caso de autos y en esta etapa de los procedimientos, la función del Panel y del F.E.I. es de naturaleza investigativa. El otorgarle al funcionario investigado “acceso a la totalidad del expediente” investigativo, como decretó el foro de instancia, podría resultar en menoscabo de la investigación en curso. Por estar involucrado un funcionario público en este caso, cobran mayor vigencia los pronunciamientos de esta Curia en Soto v. Srio. de Justicia, 112 D.P.R. 477, 495-496 (1982), a los efectos de que:
... [D]ebemos recalcar que en lo concerniente a las investigacio-nes de corrupción de empleados y funcionarios públicos, de cri-men organizado y de terrorismo, hay que reconocer ab initio el poder del Estado de restringir el acceso a documentos, papeles o memoriales que se generen en el curso de una investigación de esta naturaleza. No hace falta mucho esfuerzo mental para comprender el interés legítimo y esencial que tiene el Estado en esta parte de la administración y seguridad pública. (Énfasis suplido.)
Más aún, discrepamos del foro de instancia en torno a su señalamiento de que “la ley que nos ocupa concede unos derechos específicos a la persona a ser investigada por el FEI, derechos que no tienen equivalente alguno en los casos de personas investigadas por los fiscales normales del Departamento de Justicia” y que por lo tanto, según dicho foro, es necesario que el funcionario investigado “tenga acceso a [toda] la información que el Panel tuvo ante sí cuando decidió designar un FEI” en aras de poder ejercer el derecho que la ley le confiere de solicitarle al Panel que revise y no confirme la recomendación del Secretario de Justicia. Sentencia de 6 de octubre de 1993, Caso Civil Núm. KAC 93-0447, pág. 13. Nótese que el Art. 4(3) de la Ley del F.E.I., antes citado, dispone que, una vez el Secretario de Justicia determina que procede el nombramiento de un fiscal, estará obligado a notificarlo al fundo-*833ñaño a quien se solicite investigar. En este caso, tanto el Secretario de Justicia como la Contralor y el Panel, le no-tificaron al Senador Silva las imputaciones en su contra. Específicamente, la notificación hecha por la Contralor fue sumamente extensa y detallada. Prueba de ello es que el Senador Silva compareció ante el Panel en varias ocasio-nes para solicitar que no se confirmara la determinación del Secretario de Justicia. Claramente, no estamos ante un caso en el cual la persona investigada haya estado huér-fana de información suficiente sobre la naturaleza de la investigación y las imputaciones en su contra.
Concurrimos, pues, con el señalamiento del recurrente a los efectos de que “[n]o hay nada en la Ley que sugiere que el recurrido tuviese derecho a más garantías procesales de las que recibió”. En vista de toda la información que reci-bió, el Senador Silva está en posición de ejercer su derecho a solicitarle al Panel que revise y no confirme la recomen-dación del Secretario sin necesidad de obtener la evidencia que tuvo ante sí el Panel.
Esta garantía procesal que le otorga el citado Art. 4(3) de la Ley del F.E.I. al funcionario investigado, no puede ir en detrimento de la facultad del Panel para nombrar un F.E.I. si a su juicio determina que se amerita realizar tal nombramiento, puesto que, conforme el propio Art. 4(2) de la Ley del F.E.I., 3 L.P.R.A. sec. 99k(2), “[au]n cuando la recomendación del Secretario fuere la de que no se designe un Fiscal Especial, éste vendrá obligado a referir su informe y el expediente completo del caso al Panel, el cual podrá a su discreción nombrar un Fiscal Especial y ordenar la investigación del caso”. (Enfasis suplido.)
En ausencia de una expresión legislativa al respecto, los funcionarios públicos investigados bajo la Ley del F.E.I. no pueden tener más derechos de acceso al expediente investigativo que los derechos que tiene un ciudadano común que sea objeto de una investigación criminal. Sabido es que antes de mediar una acusación criminal, el sumario *834fiscal, esto es, el expediente del Ministerio Público que con-tiene las declaraciones juradas y la prueba del Fiscal, es privado y secreto. Santiago v. Bobb y El Mundo, Inc., 117 D.P.R. 153, 163 (1986). En dicho caso señalamos lo si-guiente:
Es válido suponer que cierta información recopilada en el curso de una investigación criminal goza de la confianza de que no será divulgada, al menos hasta culminar la investigación y co-menzarse el proceso acusatorio público en los tribunales u otros foros, ante las exigencias intrínsecas y dimanantes correspon-dientes al propio procedimiento.
No hay duda que revelar la información que contienen ciertos expedientes, inclusive la confirmación de su existencia, podría acarrear serias y graves consecuencias. Se pueden “sustraer del escrutinio público determinados documentos e informes que es-tén ligados a la fase investigativa o preventiva del crimen y que por su naturaleza pongan innecesariamente en riesgo los resul-tados de una investigación en curso, la vida de informantes, confidentes y testigos, así como la de los propios empleados y funcionarios del Estado, o que de cualquier otro modo afecten verdaderamente la seguridad pública”. Soto v. Srio. de Justicia, supra, pág. 495. También podrían quedar al descubierto los ob-jetivos, métodos o técnicas investigativas especiales. Esto alerta-ría a los violadores de ley. Ellos, conociendo anticipadamente la naturaleza de la causa en su contra, prepararían mejor sus de-fensas o provocarían la destrucción de evidencia, o abandona-rían la jurisdicción. (Citas omitidas y énfasis suplido.) Santiago v. Bobb y El Mundo, Inc., supra, págs. 163-164.
Más aún, incluso después de que medie una acusación criminal, “[e]l descubrimiento de prueba a favor del acusado, que sólo se activa a partir de la acusación (pliego acusatorio), no incluye el material acumulado en el sumario o expediente fiscal que constituye producto del trabajo del Ministerio Público, en el sentido de interpretación de la evidencia recopilada. Por otra parte, hay mucho del sumario fiscal que de ser revelado implicaría dejar ‘al descubierto los objetivos, métodos o técnicas investigativas especiales’ ”. E.L. Chiesa Aponte, Derecho Procesal Penal de Puerto Rico y Estados Unidos, Colombia, Ed. Forum, 1993, *835V. Ill, See. 28.2, pág. 337, citando a Santiago v. Bobb y El Mundo, Inc., supra, pág. 164.
Si esta es la norma para todos los ciudadanos, ¿cómo los tribunales van a crear una norma distinta y más favorable para beneficiar a los funcionarios públicos investigados bajo la Ley del F.E.I., en ausencia de una intención legisla-tiva a ese respecto? Ello contravendría la intención del le-gislador de promover y preservar la integridad de los fun-cionarios y las instituciones públicas del Gobierno de Puerto Rico a través de los mecanismos dispuestos en la Ley del F.E.I. De avalar la norma creada por el tribunal de instancia en este caso, este Tribunal estaría erosionando el propósito de nuestra Asamblea Legislativa de diseñar un “componente esencial de un esquema integral e innovador ... con el propósito de restaurar la confianza del pueblo en su gobierno y en sus servidores públicos”. Exposición de Motivos de la Ley Núm. 2 de 23 de febrero de 1988 (Ley del F.E.I.), 1988 Leyes de Puerto Rico 5, 6.(5)
*836No surge, pues, del historial legislativo ni de la exposición de motivos de la Ley del F.E.I. una intención legislativa de crear un mecanismo de descubrimiento de prueba que constituya un trato privilegiado o preferencial para los altos funcionarios del Gobierno que puedan ser objeto de unas investigaciones en su contra. No podemos olvidar que una ley debe ser siempre interpretada tomando en consideración los fines que persigue y en forma tal que la interpretación se ajuste al fundamento racional o fin esencial de la ley y la política pública que la inspira. Ind. Cortinera, Inc. v. P.R. Telephone Co., 132 D.P.R. 654 (1993); Esso Standard Oil v. A.P.P.R., 95 D.P.R. 772, 785 (1968).
Del propio texto de la Ley del F.E.I., de su exposición de motivos y del historial legislativo surge con claridad que, con la adopción de la ley de marras, el legislador contempló "fortalecer los mecanismos que garantizan el funciona-miento efectivo del sistema de justicia criminal, al investi-gar y encausar casos y ciudadanos cuya investigación deba llevarse a cabo por otra unidad de la Rama Ejecutiva que no sea el Departamento de Justicia, bien sea por la función pública de la persona a ser investigada, o porque la inves-tigación pueda crear serios conflictos de intereses al Depar-tamento de Justicia”. Tercer informe conjunto de la Cá-mara de Representantes de 29 de enero de 1988 sobre el P. del S. 931, lOma Asamblea Legislativa, 4ta Sesión Ordina-ria, pág. 12. El legislador añadió:
Como es de conocimiento general se han sucedido un deter-minado número de casos de corrupción y delitos en el Gobierno de Puerto Rico que nos mueven a buscar alternativas a los or-ganismos tradicionales de encausamiento criminal para comba-tir con mayor eficacia y agilidad este tipo de conducta que corroe los cimientos de nuestras instituciones de gobierno y, al mismo *837tiempo, menoscaba la confianza de nuestro pueblo en ellas. Con-sideramos que, para dar mayor solidez a esa confianza pública, que el pueblo deposita en sus legisladores, jueces, Gobernador y otros funcionarios de alto nivel de las entidades gubernamen-tales, es menester crear mecanismos que operen aislados del ámbito de influencia de los propios funcionarios y ejecutivos pú-blicos de alto nivel que en ocasiones son partícipes en la con-ducta que se pretende erradicar. Id., pág. 12.
Si el funcionario público investigado bajo la Ley del F.E.I. es eventualmente acusado, le ampara el mismo derecho de descubrimiento de prueba que tiene todo ciudadano acusado, conforme la Regla 95 de Procedimiento Criminal, 34 L.P.R.A. Ap. II. La citada Regla 95 dispone:
(a) Previa moción del acusado sometida en cualquier mo-mento después de haberse presentado la acusación o denuncia, y dentro del término prescrito para someterla, el tribunal orde-nará al Ministerio Fiscal que permita al acusado inspeccionar, copiar o fotocopiar el siguiente material o información que esté en posesión, custodia o control del Ministerio Fiscal:
(1) Cualquier declaración jurada que el Ministerio Fiscal tenga del acusado.
(2) Cualquier declaración jurada de los testigos de cargo que hayan declarado en la vista para determinación de causa probable para el arresto o citación, en la vista preliminar, en el juicio o que fueron renunciados por el Ministerio Fiscal y los récords de convicciones criminales previas de éstos.
(3) Cualquier resultado o informe de exámenes físicos o mentales y de experimentos o pruebas científicas que sea rele-vante para preparar adecuadamente la defensa del acusado o que vaya a ser utilizado en el juicio por el Ministerio Fiscal.
(4) Cualquier libro, papel, documento, fotografía, objeto tangible, estructura o lugar que sea relevante para preparar adecuadamente la defensa del acusado, que el Ministerio Fiscal se propone utilizar en el juicio o que fue obtenido del acusado o perteneciera al acusado.
(5) El récord de convicciones criminales previas del acusado.
(6) Cualquier informe preparado por agentes de la Policía en relación con las causas seguidas contra el acusado que sea relevante para preparar adecuadamente la defensa del acusado. El descubrimiento de esta prueba estará sujeto a las siguientes condiciones:
(A) Que los objetos, libros, documentos y papeles que el *838acusado interesa examinar se relacionan o describen con sufi-ciente especificación;
(B) que no afecte la seguridad del Estado ni las labores investigativas de sus agentes policíacos, y
(C) que la correspondiente moción del acusado sea pre-sentada con suficiente antelación a la fecha señalada para la celebración del juicio, de manera que no haya innecesarias dilaciones en los procedimientos ni se produzcan molestias inde-bidas a los funcionarios del Estado.
(b) El Ministerio Fiscal revelará toda aquella evidencia excul-patoria del acusado que tenga en su poder.
(c) El Ministerio Fiscal deberá informar al tribunal si el material o la información solicitada no se encuentra en su pose-sión, custodia o control, en cuyo caso el tribunal ordenará a la persona o entidad que la posea, custodie o controle, que la ponga a la disposición del acusado.
(d) No estarán sujetos a descubrimiento o inspección de la defensa los escritos de investigación legal, informes, memoran-dos, correspondencia u otros documentos internos que conten-gan opiniones, teorías o conclusiones del Ministerio Fiscal. (Én-fasis suplido.)
La Ley Núm. 58 de 1ro de julio de 1988 promulgó el texto vigente de la Regla 95, supra, que a su vez sustituyó la Regla 95 de Procedimiento Criminal de 1963. Esta dis-ponía:
Previa moción del acusado sometida en cualquier momento después de haberse presentado la acusación, el tribunal podrá ordenar al fiscal que produzca para ser inspeccionados, copia-dos o fotografiados por el acusado o su abogado, determinados objetos, libros, documentos y papeles que no fueren declaracio-nes juradas, con excepción de la declaración del propio acusado, que El Pueblo hubiese obtenido del acusado o de otras personas mediante orden judicial o de otro modo y que pudieren ser ne-cesarios para la preparación de la defensa del acusado, inde-pendientemente de que El Pueblo se propusiese ofrecerlos en evidencia o de que los mismos fueren admisibles en evidencia. La orden especificará el tiempo, lugar y manera de hacer la inspección, de sacar las copias o tomar las fotografías y podrá prescribir los términos y condiciones que el tribunal estimare justos.(6) 34 L.P.R.A. Ap. II (ed. 1971).
*839IV
El Art. 16 de la Ley del F.E.I. dispone:
(1) Con anterioridad a la radicación del informe final el Fiscal Especial no podrá divulgar, excepto al Panel, cualquier infor-mación obtenida durante el curso de su investigación.
(2) A fin de preservar la confidencialidad de las investigacio-nes y los derechos de las personas imputadas, el Panel no podrá divulgar la información que le haya sido sometida y prohibirá el acceso del público a los procesos que ventile. Por vía de excep-ción, en los casos en que le sea requerido, el Panel podrá divul-gar información o datos bajo su control cuando tal divulgación:
(a) No interfiere indebidamente con alguna acción judicial o investigación pendiente;
(b) no priva a la persona del derecho a un juicio justo o a una sentencia imparcial;
(c) no constituye una intromisión irrazonable en la privaci-dad;
(d) no revela la identidad de una fuente confidencial de infor-mación;
(e) no expone al público técnicas o procedimientos investiga-tivos que afecten el curso de estas investigaciones, y
(f) no expone la vida o la seguridad física de funcionarios, personas o testigos. (Enfasis suplido.) 3 L.P.R.A. sec. 99w.
Cabe señalar que estos seis (6) subincisos del Art. 16(2) fueron copiados por el legislador puertorriqueño de los seis (6) criterios federales de la ley federal Freedom of Information Act (F.O.I.A.), 5 U.S.C. sec. 552b(7). Cabe indicar, además, que ninguno de los casos de este Tribunal, que cita el juez de instancia en el último párrafo de su *840sentencia para sustentar su conclusión en el caso de autos,(7) le reconoce un derecho constitucional a una persona que esté bajo una investigación criminal pendiente, y que no haya sido acusado, a tener acceso al expediente investigativo. De hecho, la jurisprudencia de este Tribunal ha reconocido que el derecho constitucional a la informa-ción bajo el control del Gobierno está sujeto a consideracio-nes de interés público que pueden tener preeminencia so-bre los derechos del individuo. Específicamente, en Soto v. Srio. de Justicia, supra, este Tribunal consagró el derecho constitucional del pueblo a tener acceso a la información en poder del Estado. Establecimos, sin embargo, que dicho de-recho no puede ser absoluto. El margen de restricción al derecho de acceso a información gubernamental es más amplio cuándo se trata de documentos relacionados a pro-cedimientos investigativos como el del caso de autos.
En Soto v. Srio. de Justicia, supra, pág. 495, reconocimos expresamente que “la Asamblea Legislativa puede aprobar legislación para sustraer del escrutinio público de-terminados documentos e informes que estén ligados a la fase investigativa o preventiva del crimen y que por su na-turaleza pongan innecesariamente en riesgo los resultados de una investigación en curso, la vida de informantes, con-fidentes y testigos, así como la de los propios empleados y funcionarios del Estado, o que de cualquier otro modo afec-ten verdaderamente la seguridad pública”. (Énfasis suplido.)
La legislación particular impugnada en el caso de Soto v. Srio. de Justicia, supra, fue declarada inconstitucional de su faz puesto que prohibía, en términos absolutos y sin que hubiese trámites pendientes, la divulgación de toda información investigativa durante un período de treinta (30) años. A su vez, señalamos que una ley que tuviese *841criterios razonables, que limitara la divulgación de infor-mación, podría cumplir con los requisitos constitucionales.
Este Tribunal reconoció que los seis (6) estándares que limitan la divulgación de los expedientes de investigación bajo la sec. 552b(7) de la Ley federal Freedom of Information Act cumplían plenamente con los requisitos constitucionales, no obstante el hecho de que este esquema le reconocía “una amplia discreción a los administradores” federales en la aplicación de estos criterios.
Debemos recalcar que los seis (6) subincisos del Art. 1.6(2) de la Ley del F.E.I., antes citados, fueron copiados de los seis (6) criterios de la sec. 552b(7) del Freedom of Information Act para así cumplir con las exigencias constitucio-nales establecidas por este Tribunal en el caso de Soto v. Srio. de Justicia, supra. Como cuestión de hecho, en el caso Soto v. Srio. de Justicia, supra, citamos, en español, los seis (6) subincisos mencionados de la sec. 552b(7) del Freedom of Information Act referentes a la excepción particular sobre “récords investigativos” y expresamos que “el es-quema contenido en la ley federal —aunque reconoce una amplia discreción a los administradores en esas áreas ex-presamente mencionadas— consigna estándares más o menos específicos que guían de algún modo tal discreción, de suerte que su ejercicio no sea producto del capricho sino de un ponderado balance de los intereses en conflicto”. Id., pág. 501.
En este sentido, el Tribunal Supremo de Estados Unidos resolvió en NLRB v. Robbins Tire & Rubber Co., 437 U.S. 214 (1978), por voz del Juez Thurgood Marshall, que la agencia investigativa (la Junta de Relaciones del Trabajo federal, en ese caso) no tiene que demostrarle, de forma específica, al tribunal que la divulgación de cada docu-mento interfiere con una investigación pendiente. La agen-cia cumple con la ley al demostrar que la divulgación de la clase de expediente en cuestión interfiere con la clase de investigación pendiente. El Tribunal avaló la política de la *842Junta de negar el acceso a las declaraciones de testigos que fueron obtenidas durante investigaciones de prácticas la-borales ilegales (unfair labor practices). El Tribunal señaló que la divulgación podría permitir, entre otras cosas, que los patronos o las Uniones coaccionasen a testigos poten-ciales para que cambien sus testimonios o para que ni si-quiera testifiquen. Más aún, se señala que algunas perso-nas podrían negarse a proveer información a los investigadores si supiesen que sus declaraciones se conver-tirían en documentos públicos. A la luz de estas posibilida-des, se resolvió que no era necesario que la Junta ni que los tribunales condujesen un examen oneroso caso a caso so-bre el daño que se pudiese causar como resultado de una divulgación particular de las declaraciones de los testigos. La agencia puede tratar dichas declaraciones como “exen-tas” de divulgación bajo la sec. 552b(7)(A) (FOIA Exemption 7(A)), el equivalente al Art. 16(2)(a) de la Ley del F.E.I., supra, relacionado con la no divulgación de in-formación o datos, si tal divulgación' “interfiere indebida-mente con alguna acción judicial o investigación pendiente”.
En apoyo de su determinación, el Tribunal Supremo federal añadió lo siguiente:
Although Congress could easily have required in so many words that the Government in each case show a particularized risk to its individual “enforcement proceedin[g],” it did not do so; [esc. 15: Indeed, Congress failed to enact proposals that might have had this effect]. NLRB v. Robbins Tire & Rubber Co., supra, pág. 234 y esc. 15.
La concisa opinión concurrente del Juez Stevens en el caso NLRB v. Robbins Tire & Rubber Co., supra, pág. 243, a la cual se unió el Juez Presidente Rehnquist, señala in toto lo siguiente:
The “act of meddling in” a process is one of Webster’s accepted definitions of the word “interference”. [*: One of the definitions of “interference” is “the act of meddling in or hampering *843an activity or process.” Webster’s Third New International Dictionary 1178 (1961).] A statute that authorized discovery greater than that available under the rules normally applicable to an enforcement proceeding would “interfere” with the proceeding in that sense. The Court quite correctly holds that the Freedom of Information Act does not authorize any such interference in Labor Board enforcement proceedings. Its rationale applies equally to any enforcement proceeding. On that understanding, I join the opinion.
Además, en FBI v. Abramson, 456 U.S. 615 (1982), el Tribunal Supremo de Estados Unidos estableció que la ex-clusión de los expedientes investigativos de la divulgación pública bajo el Freedom of Information Act constituye una exclusión categórica; los tribunales no deben balancear los intereses caso por caso. Dijo el Tribunal:
Once it is established that information was compiled pursuant to a legitimate law enforcement investigation and that disclosure of such information would lead to one of the listed harms, the information is exempt. Congress thus created a scheme of categorical exclusion; it did not invite a judicial weighing of the benefits and evils of disclosure on a case-by-case basis. (Enfasis suplido.) FBI v. Abramson, supra, pág. 631.
Similarmente, resolvemos que en el caso de autos el Panel puede determinar, en el ejercicio de sus poderes discrecionales, que el expediente investigativo en su totalidad está exento de divulgación pública en la etapa investigativa porque la divulgación de dicho expediente en sí “interfiere indebidamente” con la investigación pendiente. Art. 16(2)(a) de la Ley del F.E.I., supra. No tiene que demostrar el Panel, como pretende el juez de instancia, que la divulgación de cada “dato específico” resultaría concretamente en uno (1) de los seis (6) criterios o estándares enumerados en el Art. 16(2) de la Ley del F.E.I., supra.
V
Por último, en su sentencia, el juez de instancia señaló lo siguiente:
*844... [N]os parece que el planteamiento verdaderamente impor-tante del recurso es aquel en que se argumenta que la negativa del Panel de permitirle al recurrente examinar todos los docu-mentos y evidencia que el Panel tuvo disponible cuando decidió acoger la recomendación que le hiciera el Secretario de Justicia de nombrar un FEI, impidió al recurrente el poder ejercitar adecuadamente la facultad que le confiere el estatuto de “soli-citar al Panel... que revise y no confirme la recomendación del Secretario de Justicia de que se designe un fiscal especial.” Ver inciso (5) del artículo 4 de la Ley #2 de 1988, 3 LPRA 99k. Sentencia de 6 de octubre de 1993, pág. 2.
No obstante dicho señalamiento, es importante mencio-nar que el propio juez de instancia reconoció en su senten-cia que
[e]n el caso particular que nos ocupa se desvanece en gran parte el problema relativo a la decisión del Secretario de Justi-cia de recomendarle al Panel la designación de un FEI, ya que no parece estar en disputa que la decisión del Secretario res-pondió a un pedido anterior que le fuera hecho al Secretario por la Contralor de Puerto Rico. El inciso 2 del artículo 8 de la ley, 3 LPRA 99o, dispone expresamente que siempre será causa su-ficiente para que el Secretario de Justicia investigue cuando esa investigación obedece a una solicitud que le hubiese sido hecha por el Contralor. (Enfasis suplido.) Sentencia de 6 de octubre de 1993, pág. 5.
El Art. 8(2) de la Ley del F.E.I., 3 L.P.R.A. sec. 99o, al que hace referencia el juez de instancia, dispone:
Se considerará causa suficiente para investigar, a los fines del inciso (1) de esta sección, cualquier informe del Contralor o de la Oficina de Etica Gubernamental recomendándole al Se-cretario de Justicia la radicación de cargos criminales contra cualquiera de los funcionarios cubiertos por las disposiciones de las secs. 99h a 99z de este título.
Cabe recalcar que, precisamente por la información por-menorizada que le ofreció la Contralor al Senador Silva, éste tuvo acceso a información y documentación suficiente como para conocer la naturaleza de la investigación en su contra desde una etapa temprana. Meses antes de la reso-lución del Panel, mediante la cual se designó un F.E.1., la *845naturaleza de la investigación le había sido informada al Senador Silva por la Contralor, el 7 de octubre de 1992. La información suministrada al Senador Silva en esa fecha incluye un borrador del informe de la Contralor, el cual contiene una relación detallada de los hallazgos revelados por la auditoría efectuada en la oficina del Senador Silva en el Senado de Puerto Rico. Como antes señalamos, la amplia información suministrada al Senador Silva por la Contralor le permitió a éste reaccionar en varias ocasiones a las revelaciones de la investigación. La información por-menorizada incluyó una “Notificación de Derechos” con de-talles sobre los hallazgos de la auditoría realizada en la oficina del Senador. Más aún, a petición del Senador Silva, la Oficina del Contralor puso a su disposición toda la docu-mentación disponible que estuviera relacionada con la au-ditoría mencionada, salvo las declaraciones juradas de los testigos. Luego de ello, al enterarse que el asunto había sido referido al Secretario de Justicia “para su evaluación y acción” correspondiente, el Senador Silva le envió a éste mía Carta de 13 de octubre de 1992 con la que acompañaba “copias de declaraciones, cheques, facturas y recibos por compra de equipo, materiales y otros documentos” con el propósito de que el Secretario de Justicia pudiese “conocer la totalidad de las circunstancias e información”. Clara-mente, el Senador Silva no fue privado de notificación e información suficiente sobre la investigación en tomo a las operaciones de su oficina en el Senado de Puerto Rico.
VI
En fin, ninguna de las disposiciones citadas por el tribunal de instancia hace referencia al derecho del investi-gado a obtener el expediente investigativo. El recurrido no posee un derecho constitucional a tener acceso a la totali-dad del expediente que tuvo ante sí el Panel cuando decidió designar un F.E.I. ni hay nada en la Ley del F.E.I. que *846sugiera que el recurrido tuviese un derecho estatutario a más garantías procesales de las que recibió.
Por los fundamentos antes expuestos, resolvemos que incidió el tribunal de instancia al interpretar el alcance de los derechos de los funcionarios investigados al amparo de la Ley del F.E.I. El validar dicha interpretación resultaría en un menoscabo de los propósitos del estatuto a los efectos de preservar la integridad de los funcionarios e institucio-nes públicas del Gobierno. Procede, por lo tanto, la revoca-ción de la sentencia dictada por el foro de instancia y la desestimación del recurso de revisión instado ante dicho foro por el Senador Silva Iglecia.
El Juez Asociado Señor Rebollo López disintió con opi-nión escrita. El Juez Asociado Señor Hernández Denton no intervino.

 El Art. 8(1) de la Ley del Fiscal Especial Independiente (en adelante Ley del F.E.I.) dispone, en lo pertinente, lo siguiente:
“(1) Para determinar si existe causa para conducir una investigación prelimi-nar, el Secretario de Justicia tomará en consideración los siguientes factores:
“(a) La seriedad de la imputación que se hace;
“(b) el grado de participación que se imputa al funcionario o ex funciona-rio, empleado o ex empleado;
“(c) los datos y hechos en que esté basada la imputación;
“(d) la credibilidad de la persona que formula la imputación y de otras fuentes de información.” 3 L.P.R.A. sec. 99o.


 El tribunal de instancia determinó lo siguiente:
“Nos parece mucho más apropiado el remedio solicitado en la alternativa por el [Senador Silva], a saber, que el Tribunal devuelva el caso al Panel con instrucciones de que le permita al recurrente acceso a la totalidad del expediente que el Panel tuvo ante sí cuando determinó designar un FEI, de forma que el recurrente pueda enton-ces, luego de conocer el contenido del expediente, pedirle al Panel que reconsidere su decisión de nombrar un FEI, si el recurrente entiende que la información que el Panel tuvo ante sí en dicha etapa no satisfacía los requisitos que la Ley Núm. 2 de 1988 impone como condición para que el Panel pudiera v[á]lidamente nombrar un FEI.” Sentencia de 6 de octubre de 1993, caso Civil Núm. KAC 93-0447, pág. 14.
“Sujeto únicamente a lo anterior, se expide el auto solicitado y se devuelve el caso al Panel sobre el Fiscal Especial Independiente, para que dicho Panel permita al aquí recurrente Senador Rolando A. Silva Iglecia examinar el expediente completo que el Panel tuvo ante sí cuando determinó designar un FEI. Nótese que la presente no obliga al FEI a dar acceso a la información que él haya podido obtener en su propia investigación, luego de su nombramiento por el Panel.” Id., pág. 15. “Hasta tanto se haga todo lo anterior, el FEI no podrá iniciar trámite criminal alguno contra el recurrente.” Id., págs. 15-16.


 El Panel sobre el Fiscal Especial Independiente (en adelante el Panel) tam-bién señala que el tribunal a quo erró al resolver que el Senador Silva tuviese dere-cho a la revisión judicial de un F.E.I. y a una orden de injunction que prohibiera la presentación de cargos contra el funcionario recurrido. Debido a la decisión que to-mamos ante los hechos particulares del caso de autos, no es necesaria la discusión de estos dos (2) señalamientos de error.


 El texto íntegro del Art. 11 (1) de la Ley del F.E.I., 3 L.P.R.A. sec. 99r(l), es el siguiente:
“(1) El Panel podrá nombrar un Fiscal Especial en cualesquiera de los siguien-tes casos:
“(a) Cuando el Secretario de Justicia solicite el nombramiento y, de impugnarse la recomendación del Secretario, el Panel concluya, basado en el informe sometido por el Secretario y en cualquier otra información sometida a u obtenida por el Panel, que se amerita una investigación a fondo porque puede proceder la radicación de acusaciones o cargos.
*830“(b) Cuando en una acción para revisar una determinación negativa hecha por el Secretario de Justicia, el Panel determine, basado en el informe sometido por el Secretario o en cualquier otra información sometida a u obtenida por el Panel, que, contrario a la determinación del Secretario, se amerita una investigación más a fondo porque puede proceder la radicación de acusaciones o cargos.
“(c) Cuando de conformidad con la sec. 99m de este título se impute al Secre-tario la comisión de cualesquiera de los delitos a que se hace referencia en la sec. 99k de este título y el Panel determine que se amerita una investigación a fondo porque puede proceder la radicación de acusaciones o cargos. En todo caso el Panel desig-nará un Fiscal Especial sólo cuando la información sometida cumple estrictamente con los siguientes requisitos:
“(I) Proceda de una fuente de alta credibilidad;
“(II) sea detallada, y
“(III) establezca un alto grado de probabilidad de que se haya cometido cualesquiera de los delitos a que se hace referencia en la sec. 99k de este título.”


 “Puerto Rico ha sido un pueblo con un acervo envidiable por su tradición cultural, su compromiso inexorable con los principios fundamentales de convivencia democrática y, especialmente, la adhesión inquebrantable a los más preciados valo-res éticos y morales consubstanciales en la conducta de nuestra gente y en la de sus representantes en la función gubernamental: los servidores públicos.
“Nuestro pueblo tiene el convencimiento de que, como regla general, los órganos de gobierno han cumplido con su responsabilidad conforme a las exigencias más rigurosas de moralidad y excelencia.
“No obstante, por excepción, en ocasiones, servidores públicos hacen abstracción de estas sanas normas de moralidad y ética e incurren, ya sea en flagrante infracción a la ley o en prácticas malsanas e intolerables. Tales actuaciones indebidas general-mente suponen lucro ilegal en detrimento del patrimonio del estado, conflicto de intereses, especialmente financiero o acciones improcedentes de diversa índole.
“La proliferación de prácticas de la naturaleza de las reseñadas, ha creado una honda preocupación, no sólo en nuestro pueblo sino también en los que somos depo-sitarios de su confianza por haber sido investidos de los poderes apropiados para proveerle a nuestro país una gestión ejemplar de gobierno.
“En el descargo de esa honrosa responsabilidad, y a los fines de prevenir, erra-dicar y penalizar cualquier comportamiento delictuoso o indebido por cualquier fun-cionario gubernamental es imperativo que esta medida legislativa, que es componente esencial de un esquema integral e innovador sea aprobada con el propósito de restau-rar la confianza del pueblo en su gobierno y en sus servidores públicos.
“El mecanismo del Fiscal Especial Independiente, bajo la supervisión de un Panel nombrado por el Gobernador del Estado Libre Asociado de Puerto Rico y com-puesto exclusivamente por Ex Jueces del Tribunal Supremo o Superior o de ambos, garantiza la absoluta objetividad de investigaciones contra altos funcionarios del *836Gobierno. De igual importancia, la institución del Fiscal Especial Independiente y del Panel, provee un foro neutral e independiente para dilucidar palpablemente ante el pueblo supuestos o reales actos indebidos atribuibles a funcionarios gubernamenta-les, creándole así a funcionarios honestos un medio efectivo para preservar su inte-gridad y reputación.” (Énfasis suplido.) Exposición de Motivos de la Ley Núm. 2 de 23 de febrero de 1988, Leyes de Puerto Rico, págs. 5-6.


 En Pueblo v. Tribunal Superior, 102 D.P.R. 470, 479 (1974), dijimos, en cuanto al procedimiento de descubrimiento de prueba bajo la Regla 95 de Procedi-*839miento Criminal, 34 L.P.R.A. Ap. II, entonces vigente: “El procedimiento de la Regla 95 no confiere, sin embargo, un derecho absoluto a descubrir todos los documentos y objetos a que la Regla se refiere. El acusado tiene derecho a solicitar el descubri-miento ‘en cualquier momento después de haberse presentado la acusación.’ Su con-cesión es, sin embargo, función que descansa en la facultad discrecional del tribunal que juzga el caso. En el descargo de esa función deberá el tribunal establecer un justo balance entre los derechos del acusado y los intereses del Estado. Para ello deberá tomar en consideración si los objetos, libros, documentos y papeles que el acusado interesa examinar se relacionan o describen con suficiente especificación y son pertinentes para su defensa; su importancia para la seguridad del Estado o la confidencialidad de la labor investigativa; y la razonabilidad de la petición tomando en cuenta sus propósitos, de manera que no haya innecesarias dilaciones en los procedimientos ni hostigación o molestias indebidas a los funcionarios del Estado.”


 Soto v. Srio. de Justicia, 112 D.P.R. 477 (1982); Santiago v. Bobb y El Mundo, Inc., 117 D.P.R. 153 (1986); López Vives v. Policía de P.R., 118 D.P.R. 219 (1987), y Rivera González v. Danny’s Bakery, 121 D.P.R. 304 (1988).